SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decision in Alesse v. Principi, 01-1731 (January 28, 2003) and have the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004).* Hildegarde E. Alesse opposes and moves in two motions to lift the stay and “summarily remand” the case to the Court of Appeals for Veterans Claims or the Board of Veterans Appeals to further rule on the merits of her case without *879consideration of Conway. The Secretary replies and opposes. Alesse submits a surreply.
To the extent the parties request remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion to vacate and remand the case is granted.
(2) Alesse’s motion to lift the stay is granted.
(3) Alesse’s motion to remand is moot.

 Before filing the motion to vacate and remand, the Secretary sought a continuance of the stay, which Alesse opposed. The motion to continue the stay is granted.